Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
A Declaration from one of the inventors of the present application, Yuuki Kasori, was received on 8/11/2022. The Declaration is addressed within the “Response to Arguments” section below. 
Claim Rejections - 35 USC § 102
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1), or alternatively under 35 U.S.C. 102(a)(2) as being anticipated by Kawato (WO 2018/062385 A1) as evidenced by Zhou (Polymer, 2000, 41, 4679-4689). As the cited WO document is in a non-English language, the English equivalent, US 2019/0211258 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The Kawato reference names additional inventors not named in the present application. Since it is not readily apparent from the publication that is it by an inventor/joint inventor, the publication is treated as prior art. See MPEP 2153.01. 
Regarding Claim 2, Kawato teaches a polymerizable composition within Example 8 comprising 1,3-xylylene diisocyanate (polyisocyanate compound; synonymous with m-xylylene diisocyanate), triphenyl phosphite (phosphite triester), photochromic compound, and di-functional or higher functional mercapto- compounds (difunctional or higher functional active hydrogen compounds) (¶ 539). 
Example 8 further comprises PLURONIC L-64 (¶ 539). As evidenced by Zhou, Pluronic L-64 is:
    PNG
    media_image1.png
    91
    540
    media_image1.png
    Greyscale
(Abstract; Page 4680), which is consistent with Formula (3a) whereby R7 = H/methyl, R8 = H, and n = 56.
Claim Rejections - 35 USC § 103
Claims 1-3, 5, 6, 14, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasori (WO 2017/047745 A1) in view of Ryu (US 2011/0224371 A1). As the cited WO document is in a non-English language, the English equivalent, US 2019/0048122 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The Kasori reference names additional inventors not named in the present application. Since it is not readily apparent from the publication that is it by the inventor/joint inventor, the publication is treated as prior art. See MPEP 2153.01. 
Regarding Claims 1, 5, and 6, Kasori teaches polymerizable compositions comprising polyisocyanate, mercapto- difunctional or higher functional active hydrogen compound, and photochromic compound (Abstract; Each of Examples 1 through 34 at ¶ 294 to 361). Kasori teaches several of the polyisocyanates claimed such as hexamethylene diisocyanate (¶ 88). Kasori differs from the subject matter claimed in that phosphite is not included.
Ryu is also directed toward polymerizable compositions for optical materials comprising isocyanate and mercapto-containing compounds (Abstract) and notes the further inclusion of particular phosphorus compounds inhibits coloration within the obtained molded product (¶ 3-4, 35). It would have been obvious to one of ordinary skill in the art to include the phosphorus compounds of Ryu within the polymerizable compositions of Kasori because doing so would give coloration-inhibition characteristics as taught by Ryu. Ryu teaches embodiments where the phosphorus compounds are phosphites such as triphenylphosphite (¶ 77), equivalent to Formula (1) where R1 through R3 are C6 aromatic groups. 
Ryu teaches the polymerizable compositions contain 1x102 ppm or more of phosphite (¶ 78), equivalent to 0.01 wt% or more. The disclosed range overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Ryu suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Ryu. See MPEP 2123.
Regarding Claim 2, Kasori teaches the further inclusion of polyols such as polyethylene glycol or polypropylene glycol with a molecular weight of 400-2,000 (¶ 90-91 and 95-96), which is equivalent to Formula (3a) where R7=H and R8=H or methyl. Given the known molecular weights of oxyethylene (44 g/mol) and oxypropylene (58.1 g/mol), the expressly taught molecular weight ranges are equivalent to degrees of polymerization of roughly 9-45 and 7-34 respectively. The ranges of Kasori overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kasori suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kasori. See MPEP 2123.
Regarding Claim 3, Kasori teaches examples where butoxyethyl acid phosphate is included (Examples 1-34), which is equivalent to Formula (2) where m = 1 or 2, n = 1, R4 = C4 alkyl, and R5=R6=H. 
Regarding Claim 14, Kasori teaches the photochromic compounds of claim 14 (¶ 39-43; see also Reversacol compounds at ¶ 287-291 and Examples, which is the same photochromic compound used within the Examples of the present application).
Regarding Claim 32, Kasori teaches the use of m-xylylene diisocyanate (¶ 84, 354-355).
Claims 1, 5, 6, 14, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2011/0224371 A1) in view of Partington (US 2011/0190455 A1).
Regarding Claims 1, 5, and 6, Ryu teaches polymerizable compositions for optical materials (Abstract) and describes embodiments comprising triphenylphosphite, toluene diisocyanate (polyisocyanate compound), mercapto- difunctional or higher functional active hydrogen compound (¶ 142, 162). Triphenylphosphite is equivalent to Formula (1) where R1 through R3 are C6 aromatic groups. 
Ryu teaches examples using about 5000 ppm of triphenylphosphite (Table 2), which is equivalent to about 0.5 wt%. Alternatively, Ryu teaches the polymerizable compositions contain 1x102 ppm or more of phosphite (¶ 78), equivalent to 0.01 wt% or more. The disclosed range overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Ryu suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Ryu. See MPEP 2123.
Ryu teaches further dyes can be included (¶ 113). Ryu differs from the subject matter claimed in that photochromic dyes are not described. Partington teaches photochromic molecules for use within polymeric host material of ophthalmic lenses (Abstract). Partington teaches the materials provide favorable fade rates, photochromic color strength, heat stability, and yellowness index (¶ 16). It would have been obvious to one of ordinary skill in the art to incorporate the photochromic materials of Partington into the polymerizable compositions of Ryu because doing so would provide photochromic lenses with favorable fade rates, photochromic color strength, heat stability, and yellowness index as taught by Partington (¶ 16). 
Regarding Claim 14, Partington teaches photochromic compounds of the formula PC-L-Chain-L’-PC’ where PC/PC’, L/L’, and Chain meet all criteria of Claim 14 (¶ 20-31). See for instance the structure of Example 6/¶ 49, which has PC/PC’ as formula (d) where R8=R9=H, R7 = C4 alicyclic group, R2 = C1 aliphatic group, R1 = L/L’ = oxyethylene, and Chain = divalent group including a polysiloxane chain. 
Regarding Claim 32, Ryu teaches the use of m-xylylene diisocyanate (¶ 44).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2011/0224371 A1) in view of Partington (US 2011/0190455 A1) and Kadowaki (WO 2015/115648 A1). As the cited WO document is in a non-English language, the English equivalent, US 2017/002176 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The discussion regarding Ryu and Partington within ¶ 20-24 is incorporated herein by reference.
Regarding Claim 2, Ryu teaches the further inclusion of polyols such as polyethylene glycol (¶ 80-81), but differs from the subject matter claimed in that a particular polymerization degree/molecular weight is not described. Kadowaki is also directed toward polymerizable compositions for optical materials (Abstract) and notes that the molecular weights of the polyol can be adjusted to procure good color developing characteristics in the molded product (¶ 128). Kadowaki teaches polyethylene glycols with a polymerization degree of 4-100 (¶ 130-131). It would have been obvious to one of ordinary skill in the art to utilize polyethylene glycols with degrees of polymerization spanning 4-100 because doing so would procure good color developing characteristics in the molded product as taught by Kadowaki. The described range overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kadowaki suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kadowaki. See MPEP 2123.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2011/0224371 A1) in view of Partington (US 2011/0190455 A1) as evidenced by Munie (WO 2004/069908 A2).
The discussion regarding Ryu and Partington within ¶ 20-24 is incorporated herein by reference.
Regarding Claim 3, Ryu teaches embodiments where Zelec UN is used as mold release agent (¶ 142). As evidenced by Munie, Zelec UN is of Formula (2) where m=1, n=0, and R4 = C16 alkyl (¶ 7).
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
Applicant argues claim 2 is supported by the foreign priority document JP2017-130119, and thus Kawato is not prior art. This is not found persuasive. Applicant has failed to direct the Examiner’s attention as to where all limitations of claim 2 are found within the priority document. Rather, Applicant only states Formula (3a) is described as Formula (3) in the priority document. Formula (3b) and the associated limitations thereof are not found within the priority document. 
With respect to the combination of Kosori and Ryu, Applicant argues Kasori fails to describe phosphite and Ryu fails to describe photochromic dyes. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the problems solved by the invention, namely suppression of red coloration, is not found within the references and concludes one would not by motivated to combine the references. This is not found persuasive. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP 2144(IV).
Applicant argues unexpected results, namely that phosphite suppresses red coloration resulting from polyisocyanate compound and photochromic compound. The specification indicates the red color results from a reaction of polyisocyanate impurities and photochromic compound (¶ 19). This is not found persuasive. 
The Examiner remains of the position that the features Applicant observes do not appear to be significant to the extent that such features can be regarded as unexpected. Phosphites have long been known to be antioxidants that inhibit colorations as indicated by the Ryu reference. As taught by Ryu, phosphites are useful to suppress adverse coloration created by by-products when producing thiourethane-based resins (¶ 3-4).  While the art may not have recognized phosphites can also function as coloration inhibitors with respect to particular colored by-products of polyisocyanate impurities/dyes, they are still nonetheless known processing stabilizers / coloration inhibitors. Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). 
Applicant also refers to the submitted Declaration in support of the allegation of unexpected results. The Declaration seeks to establish that “it is unknown that red coloration is suppressed by adding phosphite triester”. The experiments are summed up within the Table of Page 8, where Experiments 1 and 2 correspond with comparative and inventive examples of Ryu and Experiments 3-6 probe the specific materials described within the instant specification. The Examiner provides the following comments.
The Examiner notes that the Declaration appears to urge that phosphites are only known to inhibit yellow coloration as opposed to red coloration. It is unclear how the presented data establishes such. Phosphites are not believed to be color-selective in the sense that they only inhibit the formation of by-products that are yellow in color. Rather, they are antioxidants that serve to prevent the formation of by-products that happen to be colored. Whether a given by-product exhibits “yellow” or “red” coloration depends on the particulars of the chemical structure of the by-product formed. It is unclear how or why the obtained color of a by-product would expect to impact the underlying mechanism by which phosphites operate. 
Even arguendo if such results were expected, the claims are not commensurate in scope with the evidence Applicant relies upon in support of unexpected results. The limited number of phosphites, photochromic compounds, and polyisocyanate compounds probed and the limited concentrations used are insufficient to illustrate the results Applicant alleges to be unexpected occurs throughout the scope of the claim and one of ordinary skill would be unable to determine a trend within the exemplified data to reasonably extend the probative value thereof to encompass the entire scope claimed. While Applicant’s arguments presents an assertion that the effects occur throughout the scope of the claim, attorney argument is not evidence showing the results Applicant alleges to be unexpected occurs throughout the scope of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764